Name: Council Regulation (EU) NoÃ 101/2011 of 4Ã February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Africa;  political framework
 Date Published: nan

 5.2.2011 EN Official Journal of the European Union L 31/1 COUNCIL REGULATION (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Decision 2011/72/CFSP provides for the freezing of funds and economic resources belonging to, owned, held or controlled by certain persons responsible for the misappropriation of Tunisian State funds, and persons associated with them, who are thus depriving the Tunisian people of the benefits of the sustainable development of their economy and society and undermining the development of democracy in the country. Those natural or legal persons, entities and bodies are listed in the Annex to the Decision. (2) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (3) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights. (4) The power to amend the list in Annex I to this Regulation should be exercised by the Council, in view of the specific threat to international peace and security posed by the situation in Tunisia, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2011/72/CFSP. (5) The procedure for amending the lists in Annex I to this Regulation should include providing designated natural or legal persons, entities or bodies with the grounds for the listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (6) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with this Regulation, must be made public. Any processing of personal data should respect Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3). (7) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading and bills of sale; (vii) documents evidencing an interest in funds or financial resources; (b) freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (c) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (d) freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (e) territory of the Union means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies who, in accordance with Article 1(1) of Decision 2011/72/CFSP, have been identified by the Council as being responsible for the misappropriation of Tunisian State funds, and natural or legal persons, entities and bodies associated with them, as listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 3 1. Annex I shall include the grounds for the listing of listed persons, entities and bodies. 2. Annex I shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Article 4 1. By way of derogation from Article 2, the competent authorities in the Member States, as listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary to satisfy the basic needs of persons listed in Annex I, and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees or the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided in this case that the Member State has notified the grounds on which it considers that a specific authorisation should be granted to all other Member States and to the Commission at least 2 weeks prior to authorisation. 2. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 5 1. By way of derogation from Article 2, the competent authorities in the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person, entity or body referred to in Article 2 was included in Annex I, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex I; and (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned. 2. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 6 1. Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the natural or legal person, entity or body referred to in Article 2 has been included in Annex I, provided that any such interest, other earnings and payments are frozen in accordance with Article 2(1). 2. Article 2(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. Article 7 By way of derogation from Article 2 and provided that a payment by a person, entity or body listed in Annex I is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned, before the date on which that person, entity or body had been designated, the competent authorities of the Member States, as indicated on the websites listed in Annex II, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, if the following conditions are met: (a) the competent authority concerned has determined that: (i) the funds or economic resources shall be used for a payment by a person, entity or body listed in Annex I; (ii) the payment is not in breach of Article 2(2); (b) the Member State concerned has, at least 2 weeks prior to the grant of the authorisation, notified the other Member States and the Commission of that determination and its intention to grant an authorisation. Article 8 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. The prohibition set out in Article 2(2) shall not give rise to any liability of any kind on the part of the natural and legal persons, entities and bodies who made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question. Article 9 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authority in the Member State where they are resident or located, as indicated on the websites listed in Annex II, and shall transmit such information, either directly or through the Member States, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 10 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 11 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 12 1. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 2(1), it shall amend Annex I accordingly. 2. The Council shall communicate its decision, including the grounds for the listing, to the natural or legal person, entity or body referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 4. The list in Annex I shall be reviewed at regular intervals and at least every 12 months. Article 13 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 14 Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II. Article 15 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2011. For the Council The President MARTONYI J. (1) OJ L 28, 2.2.2011, p. 62. (2) OJ L 8, 12.1.2001, p. 1. (3) OJ L 281, 23.11.1995, p. 31. ANNEX I LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 2(1) Name Identifying information Grounds 1. Zine El Abidine Ben Haj Hamda Ben Haj Hassen BEN ALI Ex-president of Tunisia, born in Hamman-Sousse 3 September 1936, son of Selma HASSEN, married to LeÃ ¯la TRABELSI, holder of national identity card (NIC) No 00354671. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 2. Leila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 October 1956, daughter of Saida DHERIF, married to Zine El Abidine BEN ALI, holder of NIC No 00683530. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 3. Moncef Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 4 March 1944, son of Saida DHERIF, married to Yamina SOUIEI, managing director, residing at 11 rue de France - RadÃ ¨s Ben Arous, holder of NIC No 05000799. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 4. Mohamed Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Sabha-Lybie 7 January 1980, son of Yamina SOUIEI, managing director, married to InÃ ¨s LEJRI, residing at RÃ ©sidence de l'Ã toile du Nord - suite B- 7th floor - apt. No 25 - Centre urbain du nord - CitÃ © El Khadra - Tunis, holder of NIC No 04524472. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 5. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 6. Nesrine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 16 January 1987, daughter of LeÃ ¯la TRABELSI, married to Fahd Mohamed Sakher MATERI, holder of NIC No 00299177. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 7. Halima Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 17 July 1992, daughter of LeÃ ¯la TRABELSI, residing at the Presidential Palace, holder of NIC No 09006300. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 8. Belhassen Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 5 November 1962, son of Saida DHERIF, managing director, residing at 32 rue HÃ ©di Karray - El Menzah - Tunis, holder of NIC No 00777029. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 9. Mohamed Naceur Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 June 1948, son of Saida DHERIF, married to Nadia MAKNI, acting manager of an agricultural undertaking, residing at 20 rue El Achfat - Carthage - Tunis, holder of NIC No 00104253. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 10. Jalila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in RadÃ ¨s 19 February 1953, daughter of Saida DHERIF, married to Mohamed MAHJOUB, managing director, residing at 21 rue d'Aristote - Carthage SalammbÃ ´, holder of NIC No 00403106. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 11. Mohamed Imed Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born in Tunis 26 August 1974, son of Najia JERIDI, businessman, residing at 124 avenue Habib Bourguiba - Carthage presidence, holder of NIC No 05417770. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 12. Mohamed Adel Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 26 April 1950, son of Saida DHERIF, married to Souad BEN JEMIA, managing director, residing at 3 rue de la Colombe - Gammarth SupÃ ©rieur, holder of NIC No 00178522. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 13. Mohamed Mourad Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 25 September 1955, son of Saida DHERIF, married to Hela BELHAJ, CEO, residing at 20 rue Ibn Chabat - SalammbÃ ´ - Carthage -Tunis, holder of NIC No 05150331. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 14. Samira Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 27 December 1958, daughter of Saida DHERIF, married to Mohamed Montassar MEHERZI, sales director, residing at 4 rue Taoufik EI Hakim - La Marsa, holder of NIC No 00166569. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 15. Mohamed Montassar Ben Kbaier Ben Mohamed MEHERZI Tunisian, born in La Marsa 5 May 1959, son of Fatma SFAR, married to Samira TRABELSI, CEO, residing at 4 rue Taoufik El Hakim-La Marsa, holder of NIC No 00046988. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 16. Nefissa Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 1 February 1960, daughter of Saida DHERIF, married to Habib ZAKIR, residing at 4 rue de la Mouette - Gammarth SupÃ ©rieur, holder of NIC No 00235016. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 17. Habib Ben Kaddour Ben Mustapha BEN ZAKIR Tunisian, born 5 March 1957, son of Saida BEN ABDALLAH, married to Nefissa TRABELSI, property developer, residing at 4 rue Ennawras - Gammarth SupÃ ©rieur, holder of NIC No 00547946. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 18. Moez Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Tunis 3 July 1973, son of Yamina SOUIEI, managing director, property developer, residing at apartment block Amine El Bouhaira-rue du Lac Turkana-Les Berges du Lac -Tunis, holder of NIC No 05411511. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 19. Lilia Bent Noureddine Ben Ahmed NACEF Tunisian, born in Tunis 25 June 1975, daughter of Mounira TRABELSI (sister of Leila TRABELSI), managing director, married to Mourad MEHDOUI, residing at 41 rue Garibaldi -Tunis, holder of NIC No 05417907. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 20. Mourad Ben HÃ ©di Ben Ali MEHDOUI Tunisian, born in Tunis 3 May 1962, son of de Neila BARTAJI, married to Lilia NACEF, CEO, residing at 41 rue Garibaldi - Tunis, holder of NIC No 05189459. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 21. Houssem Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born 18 September 1976, son of Najia JERIDI, CEO, residing at housing estate Erriadh.2-Gammarth - Tunis, holder of NIC No 05412560. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 22. Bouthaina Bent Moncef Ben Mohamed TRABELSI Tunisian, born 4 December 1971, daughter of Yamina SOUIEI, managing director, residing at 2 rue El Farrouj - La Marsa, holder of NIC No 05418095. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 23. Nabil Ben Abderrazek Ben Mohamed TRABELSI Tunisian, born 20 December 1965, son of Radhia MATHLOUTHI, married to Linda CHERNI, office worker at Tunisair, residing at 12 rue Taieb Mhiri-Le Kram - Tunis, holder of NIC No 00300638. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 24. Mehdi Ben Ridha Ben Mohamed BEN GAIED Tunisian, born 29 January 1988, son of de Kaouther Feriel HAMZA, CEO of Stafiem - Peugeot, residing at 4 rue Mohamed Makhlouf - El Manar.2-Tunis. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 25. Mohamed Slim Ben Mohamed Hassen Ben Salah CHIBOUB Tunisian, born 13 January 1959, son of LeÃ ¯la CHAIBI, married to Dorsaf BEN ALI, CEO, residing at rue du Jardin - Sidi Bousaid - Tunis, holder of NIC No 00400688. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 26. Dorsaf Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 5 July 1965, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Slim CHIBOUB, residing at 5 rue El Montazah - Sidi Bousaid - Tunis, holder of NIC No 00589759. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 27. Sirine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 21 August 1971, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Marouene MABROUK, adviser at the Ministry of Foreign Affairs, holder of NIC No 05409131. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 28. Mohamed Marouen Ben Ali Ben Mohamed MABROUK Tunisian, born in Tunis 11 March 1972, son of Jaouida El BEJI, married to Sirine BEN ALI, CEO, residing at 8 rue du Commandant BÃ ©jaoui - Carthage - Tunis, holder of NIC No 04766495. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 29. Ghazoua Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 8 March 1963, daughter of NaÃ ¯ma EL KEFI, married to Slim ZARROUK, medical doctor, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00589758. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 30. Slim Ben Mohamed Salah Ben Ahmed ZARROUK Tunisian, born in Tunis 13 August 1960, son of Maherzia GUEDIRA, married to Ghazoua BEN ALI, CEO, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00642271. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 31. Farid Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 22 November 1949, son of Selma HASSEN, press photographer in Germany, residing at 11 rue Sidi el Gharbi - Hammam - Sousse, holder of NIC No 02951793. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 32. Faouzi Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 13 March 1947, married to Zohra BEN AMMAR, managing director, residing at rue El Moez - Hammam - Sousse, holder of NIC No 02800443. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 33. Hayet Bent Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 16 May 1952, daughter of Selma HASSEN, married to Fathi REFAT, Tunisair representative, residing at 17 avenue de la RÃ ©publique.- Hammam-Sousse, holder of NIC No 02914657. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 34. Najet Bent Haj Hamda Ben Raj Hassen BEN ALI Tunisian, born in Sousse 18 September 1956, daughter of Selma HASSEN, married to Sadok Habib MHIRI, company manager, residing at avenue de l'Imam Muslim- Khezama ouest-Sousse, holder of NIC No 02804872. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 35. Slaheddine Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born 28 October 1938, son of Selma HASSEN, retired, widower of Selma MANSOUR, residing at 255 citÃ © El Bassatine - Monastir, holder of NIC No 028106l4. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 36. KaÃ ¯s Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 21 October 1969, son of Selma MANSOUR, married to Monia CHEDLI, managing director, residing at avenue HÃ ©di Nouira - Monastir, holder of NIC No 04180053. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 37. Hamda Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 29 April 1974, son of Selma MANSOUR, bachelor, company manager, residing at 83 Cap Marina - Monastir, holder of NIC No 04186963. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 38. Najmeddine Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 12 October 1972, son of Selma MANSOUR, bachelor, commercial exporter and importer, residing at avenue Mohamed Salah Sayadi - Skanes - Monastir, holder of NIC No 04192479. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 39. Najet Bent Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 8 March 1980, daughter of Selma MANSOUR, married to Zied JAZIRI, company secretary, residing at rue Abu Dhar El Ghafari - Khezama est - Sousse, holder of NIC No 06810509. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 40. Douraied Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 8 October 1978, son of Hayet BEN ALI, company director, residing at 17 avenue de la RÃ ©publique - Hammam-Sousse, holder of NIC No 05590835. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 41. Akrem Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 9 August 1977, son of Hayet BEN ALI, managing director, residing at 17 avenue de la RÃ ©publique - Hammam - Sousse, holder of NIC No 05590836. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 42. Ghazoua Bent Hamed Ben Taher BOUAOUINA Tunisian, born in Monastir 30 August 1982, daughter of Hayet BEN ALI, married to Badreddine BENNOUR, residing at rue Ibn Maja - Khezama est - Sousse, holder of NIC No 08434380. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 43. Imed Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 13 January 1970, son of NaÃ ¯ma BEN ALI, Tunisair department manager, residing at RÃ ©sidence les Jardins, apt. 8C Block b - El Menzah 8 - l'Ariana, holder of NIC No 05514395. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 44. Naoufel Ben Habib Ben Bouali LTAIEF Tunisian, born in Hammam - Sousse 22 October 1967, son of NaÃ ¯ma BEN ALI, special adviser at the Ministry of Transport, residing at 4 avenue Tahar SFAR - El Manar 2-Tunis, holder of NIC No 05504161. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 45. Montassar Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 3 January 1973, son of NaÃ ¯ma BEN ALI, married to Lamia JEGHAM, managing director, residing at 13 Ennakhil housing estate - Kantaoui - Hammam - Sousse, holder of NIC No 05539378. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 46. Mehdi Ben Tijani Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Paris 27 October 1966, son of Paulette HAZAT, company director, residing at Chouket El Arressa, Hammam-Sousse, holder of NIC No 05515496 (dual nationality). Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 47. Slim Ben Tijani Ben Haj Hamda BEN ALI Tunisian, born in Paris 16 April 1971, son of Paulette HAZAT, married to Amel SAID, managing director, residing at Chouket El Arressa, Hammam - Sousse, holder of NIC No 00297112. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 48. Sofiene Ben Habib Ben Haj Hamda BEN ALI Tunisian, born in Tunis 28 August 1974, son of Leila DEROUICHE, sales director, residing at 23 rue Ali Zlitni, El Manar 2-Tunis, holder of NIC No 04622472. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. ANNEX II LIST OF COMPETENT AUTHORITIES IN THE MEMBER STATES REFERRED TO IN ARTICLES 4(1) AND 5(1), ARTICLE 7 AND ARTICLE 9(1)(a) AND ADDRESS FOR NOTIFICATIONS TO THE EUROPEAN COMMISSION A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to or other communication with the European Commission: European Commission Foreign Policy Instruments Service CHAR 12/106 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  E-mail: relex-sanctions@ec.europa.eu Tel. +32 22955585 Fax +32 22990873